DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9 are objected to because of the following informalities: 
-In line 20 of claim 1, replace the word “dinner” with --inner--
-In line 21 of claim 1, replace the word “dinner” with --inner--
-In line 2 of claim 9, insert the word --is-- between the words “module” and “configured”
Appropriate correction is required.
Telephonic Interview Summary
The Examiner does not agree with the summary of the telephonic interview provided by Applicant.  The Examiner did not agree to withdraw the outstanding rejections.  See the Interview Summary Record mailed 29 December 2021 wherein the Examiner stated that the Applicant proposed to amend in the structure depicted in claim 4 to be connected to each inner blower assembly in which the Examiner stated that Nakamura did not teach such a configuration.  It is noted that claim 1 has not been amended in the discussed manner.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the limitations of “a first subsystem configured to condition airflow from the first inner blower” and “a second subsystem configured to condition airflow from the second inner blower” is indefinite as it is unclear if the respective subsystems receive air from or dispense air to their respective blowers.  For the purpose of examination, the limitations are interpreted as stating that the subsystems are configured to condition airflow for dispensing from their respective blowers.
In regard to claims 2-6, it is unclear if the recited structures are in addition to or further modifying the limitations of “a first subsystem” and “a second subsystem” as recited in claim 1.  For the purpose of examination, the limitations are viewed to further limit each of the subsystems.
Claim Interpretation
It is noted that claim 1 uses the terms “outer blower” and “inner blower” to refer to a distinct set of outlets for an air stream and not to a structure of an air mover such as a fan.  Therefore, the term “blower” will be interpreted as a set of outlets for an air stream. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakamura et al. (US 2020/0254847; hereinafter “Nakamura”).
In regard to claims 1-2 and 7, Nakamura discloses an air conditioning system for a vehicle comprising a first and second air curtain assemblies configured to be positioned at a first and second seat (seats 10-X) of the vehicle respectively (see Figure 3), the first and second air curtain assembly each including an outer blower (slits SL in Figure 10 and [0074] or the outer openings of air volume distribution adjuster 3-X as depicted in Figure 4B and described in [0044]) configured to generate an air curtain and an inner blower (upper air conditioning openings 2-Xa or inner openings of air volume distribution adjuster 3-X as depicted in Figure 4B) configured to generate comfort airflow within the air curtain, wherein the outer blower surrounds the inner blower; and a first and second subsystem configured to condition air for dispensing from the respective inner blower comprising an HVAC unit (cooling heat exchanger 5-X and heating heat exchanger 6-X) configured to heat and cool the comfort airflow.  Thus, the system is configured to condition the comfort airflow with respect to temperature.  Nakamura further discloses a control module (control device 101) configured to control the first and second subsystems to condition airflow which is dispensed by each of the inner blowers such that the respective comfort airflows can have a different temperature (see Figure 7 and [0049]-[0051]).  See Figures 3-5D and 10 and at least paragraphs [0041]-[0044] and [0074].
In regard to claim 8, Nakamura discloses wherein the system further comprises a receiving vent (lower air conditioning opening 2-Xb) configured to receive the air curtain from each respective air curtain assembly.  See Figures 2A-3 and paragraphs [0035]-[0041].
In regard to claim 9, Nakamura discloses wherein the control module (control device 101) is capable of saving user settings for the comfort airflow with respect to temperature for each respective air curtain assembly.  See Figure 7 and paragraph [0056].

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of McKinlay (WO 2020/016587).
In regard to claims 3-6, Nakamura is silent in regard to an air filter, a humidifier, a de-humidifier, and a fragrance atomizer.
McKinley discloses a ventilation system 12 for a vehicle which includes a number of different units which can be independently operated by controller 11 for different zones 9.10 in the vehicle.  The units include an air conditioning unit 15, a temperature control unit 16, an inlet air selector 17 to select external or recirculated air (tantamount to filtration level as external air has not been filtered by filter 20), an air flow regulator 18 to select the speed of air flow, a humidity controller 19 which can adjust humidity (and thus necessarily includes a humidifier and de-humidifier), and an air freshener unit 22 (functionally equivalent to a fragrance atomizer) for perfuming the airflow.  Each of the blowers 14a,14b can receive an airflow which has been independently varied using input devices 13a,13b.  See Figure 3 and page 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the conditioning structures which provide individual control as disclosed by McKinley with the system of Nakamura for the purpose of allowing for the individual control of the humidity level, filtration level and perfuming of the air such that a more comfortable environment is created for the passengers of the vehicle.  It would have further been obvious to have duplicated the conditioning structures of McKinlay such that each air curtain assembly of the combined system had its own filter, humidity control and air freshener unit without creating any new or unexpected results.
Response to Arguments
Applicant's arguments filed 21 January 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no disclosure in Nakamura that airflow through the slits and center vents is generated by separate blowers.  The Examiner has fully considered the argument but has not found it to be persuasive.  As noted above, the terms “outer blower” and “inner blower” to refer to a distinct set of outlets for an air stream and not to a structure of an air mover such as a fan.  Therefore, the term “blower” was interpreted as a set of outlets for an air stream.  It is viewed that the slits and center vents of Nakamura are distinct sets of outlets for an air stream.
Applicant argues that that Nakamura fails to disclose the claimed control module.  The Examiner respectfully disagrees.  The control device 101 of Nakamura is viewed to be analogous to the claimed control module.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774